Citation Nr: 0831675	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  04-39 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for arthritis of the right knee.

2. Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1998 to July 
2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in Detroit, Michigan, which granted service connection for 
degenerative disc disease of the lumbar spine and 
degenerative arthritis of the right knee, and assigned 10 
percent ratings for each.

The Board remanded this case in November 2007.  It returns 
now for appellate consideration.


FINDINGS OF FACT

1. The veteran's service-connected right knee arthritis is 
manifested by pain and crepitus.

2. The veteran's service-connected degenerative disc disease 
of the lumbar spine has been manifested by mild 
intervertebral disc syndrome with no incapacitating episodes, 
painful motion, tenderness, guarding, full range of motion, 
and no objective evidence of neurological complications.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent 
for arthritis of the right knee have not been met.  See 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).

2. The criteria for an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine are not 
met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5243 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record (1) 
 that is necessary to substantiate the claim; (2)  that VA 
will seek to provide; (3)  that the claimant is expected to 
provide; and (4)  request that the claimant provide any 
evidence in her possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the veteran's claim, a 
letter dated in October 2002 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  

The Court has held that "the statutory scheme contemplates 
that once a decision awarding service connection, a 
disability rating, and an effective date has been made, 
§ 5103(a) notice has served its purpose, and its application 
is no longer required because the claim has already been 
substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 
(2006).  In this case, the veteran's claim was granted, a 
disability rating and effective date assigned, in a June 2003 
decision of the RO.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 Vet. 
App. 419 (2006).  In any event, it is noted that the veteran 
was given proper notice in a November 2007 letter and was 
given ample opportunity to respond.  Subsequently, the claim 
was readjudicated in a January 2008 Supplemental Statement of 
the Case (SSOC).  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed.Cir. 2007) (Mayfield IV); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that she wanted VA to obtain 
or that she felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).

The RO provided the veteran appropriate VA examinations in 
November 2002 and January 2008.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's service-connected disabilities 
since she was last examined.  38 C.F.R. § 3.327(a).  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA 
examination reports are thorough and supported by the other 
medical evidence of record.  The examinations in this case 
are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Higher Initial Ratings

The veteran seeks higher initial ratings for her right knee 
arthritis and her degenerative disc disease of the lumbar 
spine.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Board notes that the Court has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

The Board acknowledges that the veteran is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  She is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the severity of any current disorder because 
she does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

a. Right Knee

The veteran contends that she is entitled to a rating in 
excess of 10 percent for traumatic arthritis of the right 
knee.  For the reasons that follow, the Board concludes that 
a higher initial rating is not warranted.

The veteran had VA examinations in November 2002 and January 
2008.  At the November 2002 examination, the veteran was 
diagnosed with early degenerative joint disease of the right 
knee, by history.  The veteran complained of right knee pain 
with a popping, grinding sensation.  X-rays revealed a normal 
right knee.

At the January 2008 VA examination, the veteran was diagnosed 
with mild degenerative joint disease of the right knee.  The 
veteran complained of grinding, pain when walking, and 
numbness in the right foot when walking or sitting too long.  
X-rays revealed some mild marginal hypertrophic spurring 
demonstrated along the inferior margin of the patella and 
slight bone contour deformity along the posterior surface of 
the mid-patella.  Findings were negative for fracture, 
dislocation or bony destruction.  There were also no findings 
of definite calcified loose body or suprapatellar joint 
effusion.  

The veteran's right knee arthritis is rated under Diagnostic 
Code (DC) 5010, for traumatic arthritis.  Traumatic arthritis 
is rated on limitation of motion of affected parts, as 
degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a, DC 
5010.

Under DC 5003, degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or 
groups of minor joints affected by limitation of motion, to 
be combined not added under DC 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  38 
C.F.R. § 4.71a, DC 5003.  

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71a, 
Plate II.  Limitation of flexion of the leg to 60 degrees is 
rated as 0 percent disabling; flexion limited to 45 degrees 
is rated as 10 percent disabling; flexion limited to 30 
degrees is rated as 20 percent disabling; and flexion limited 
to 15 degrees is rated at 30 percent disabling.  38 C.F.R. § 
4.71a, DC 5260.  Limitation of extension of the leg to 5 
degrees is rated as 0 percent disabling; extension limited to 
10 degrees is rated as 10 percent disabling; extension 
limited to 15 degrees is rated as 20 percent disabling; 
extension limited to 20 degrees is rated as 30 percent 
disabling; extension limited to 30 degrees is rated as 40 
percent disabling; and extension limited to 45 degrees is 
rated as 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  
Separate ratings may be awarded for limitation of flexion and 
limitation of extension of the same knee joint.  VAOPGCPREC 
09-04 (Sept. 17, 2004).

Range of motion in the veteran's right knee was measured at 
the November 2002 and January 2008 VA examinations.  At the 
November 2002 VA examination, the examiner found that the 
veteran had flexion to 120 degrees and hyperextension to 15 
degrees.  At the January 2008 VA examination, the veteran was 
found to have flexion to 120 degrees.  Her extension was 
full, with pain that was relieved by retracting to 40 degrees 
of flexion.

In order to receive a rating in excess of 10 percent based on 
limitation of motion, the veteran would have to have flexion 
limited to 30 degrees or extension limited to 15 degrees.  
See 38 C.F.R. § 4.71a, DCs 5260, 5261.  The veteran clearly 
does not have this degree of limitation, and the Board 
concludes that a higher rating based on limitation of motion 
is not warranted. 

Separate ratings may be assigned for arthritis with 
limitation of motion of a knee (DCs 5003-5010) and for 
instability of a knee (DC 5257).  VAOPGCPREC 23-97 (July 1, 
1997), published at 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 
9-98 (August 14, 1998), published at 63 Fed. Reg. 56,704 
(1998).

Under DC 5257, a 10 percent rating is warranted for 
impairment of the knee with slight recurrent subluxation or 
lateral instability; a 20 percent rating for impairment with 
moderate recurrent subluxation or lateral instability; and a 
30 percent rating for impairment with severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 
5257.

At the January 2008 VA examination, the veteran complained of 
a grinding sensation and instability in the right knee.  
However, although crepitus was found, the examiner 
specifically noted based on the physical exam that there was 
no instability present.  Likewise, while right knee 
instability and weakness were noted on the March 2001 
separation examination report, there were no objective 
findings of lateral instability or weakness at the November 
2002 VA examination.  Moreover, there is no medical evidence 
of record of recurrent subluxation.  The January 2008 VA 
examination was negative for any patellar abnormalities.  
Based on the aforementioned, the Board concludes that a 
rating is not warranted under DC 5257.

Knee impairment with cartilage, semilunar, dislocated, with 
frequent episodes of "locking," pain, and effusion into the 
joint is rated at 20 percent.  38 C.F.R. § 4.71a, DC 5258.  
Similarly, DC 5259 rates surgically removed cartilage.  There 
is no indication that the veteran has been diagnosed with any 
cartilage disorders.  The Board has reviewed the record and 
can find no complaints of locking in the right knee.  There 
is similarly no evidence of effusion in the joint.  In fact, 
the January 2008 specifically found that effusion was not 
present.  As such, the Board concludes that a rating under 
DCs 5258 or 5259 is not warranted. 

The Board has considered the application of other diagnostic 
codes.  The Ratings Schedule provides ratings for ankylosis 
(DC 5256), tibia and fibula impairment (DC 5262), and genu 
recurvatum (DC 5263).  38 C.F.R. § 4.71a.  There is no 
indication of any of these conditions on the record.  Further 
consideration of the remaining diagnostic codes for knee 
disabilities is not warranted. 

The Board is mindful of the veteran's contention that she 
should be entitled to a higher rating for her right knee 
disability.  As noted above, the veteran asserts, among other 
things, that she experiences pain in her right knee and 
numbness in her right foot.  See Washington, supra.  The 
Board has considered the DeLuca criteria previously 
discussed.  See DeLuca, supra.  The veteran's current rating 
under DC 5010, and DC 5003 by extension, require the presence 
of objective painful motion, such as swelling and muscle 
spasm.  At the November 2002 VA examination, there was no 
pain or tenderness of the joint.  At the January 2008 VA 
examination, the examiner noted tenderness, painful movement 
and guarding of movement.  These findings of functional loss 
due to painful motion form the basis of her currently 
assigned 10 percent rating.  There is no objective evidence 
of weakness, swelling, heat, redness, instability, or locking 
in the knee.  Accordingly, the Board finds that a higher 
rating under the DeLuca criteria is not warranted.  See 38 
C.F.R. § 4.14.  

Finally, the Board has considered the rule of Fenderson, 
supra. The evidence does not show that the veteran's symptoms 
have risen to the level for a rating in excess of 10 percent 
at any time during the period on appeal.  Therefore, the 
Board concludes that staged ratings are inapplicable.

In light of the foregoing, the Board concludes that a higher 
initial rating for arthritis of the right knee is not 
warranted.  Although the veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990). 

b. Lumbar Spine

The veteran contends that she is entitled to an initial 
rating in excess of 10 percent for degenerative disc disease 
of the lumbar spine.  For the reasons that follow, the Board 
finds that a higher initial rating is not warranted.

The veteran appeals from a claim filed in June 2002.  During 
the pendency of this appeal, VA twice amended the rating 
schedule for evaluating disabilities of the spine under 38 
C.F.R. § 4.71a.  The first amendment, which pertained to the 
evaluation of intervertebral disc syndrome under DC 5293, 
became effective on September 23, 2002.  67 Fed. Reg. 54,345, 
54,349 (Aug. 22, 2002).  The most recent revisions, codified 
in DCs through 5243, became effective on September 26, 2003.  
61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003); see 
also 38 C.F.R. § 4.71a, DC 5293 (2007).  The new criteria 
include a revision of 38 C.F.R. § 4.71a, to include Plate V, 
Range of Motion of Cervical and Thoracolumbar Spine.

The Board will evaluate the veteran's claim under both the 
criteria in the VA Schedule for Rating Disabilities in effect 
at the time of her filing and the current regulations in 
order to ascertain which version would accord her the highest 
rating.  According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent it conflicts with the precedents of 
the United States Supreme Court (Supreme Court) and the 
Federal Circuit.  Karnas is inconsistent with Supreme Court 
and Federal Circuit precedent insofar as Karnas provides 
that, when a statute or regulation changes while a claim is 
pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id.

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during her 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.

The veteran is presently service connected for degenerative 
disc disease and rated under DC 5293.  See 38 C.F.R. § 4.71a 
(2002).  The Board notes in passing that DC 5293 and its 
successor rate intervertebral disc syndrome, which is another 
name for degenerative disc disease.  The Board will evaluate 
the claim first under DC 5293, then its successor provisions 
before addressing any other potentially applicable diagnostic 
codes.

Diagnostic Code 5293 for intervertebral disc syndrome, 
applicable prior to September 23, 2002, assigns a 10 percent 
evaluation for mild symptoms, a 20 percent evaluation for 
moderate symptoms with recurring attacks; a 40 percent 
evaluation for severe, recurring attacks with intermittent 
relief; and a 60 percent evaluation for pronounced, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurologic findings appropriate to site 
of diseased disc with little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (effective prior to Sept. 23, 2002).

The veteran argues that her low back disability should be 
rated higher than 10 percent because she experiences chronic 
back pain caused by muscle spasms and because she does not 
get much sleep due to constant discomfort when lying down.  
In support of her arguments, she has submitted records of her 
Medcom Form 695-R.  

These additional medical records, the dates of which are 
unclear, show posture, gait, straight leg raise, reflexes, 
sensation, strength, range of motion, and Waddell's sign to 
be normal upon physical examination.  They indicate acute on 
chronic low back pain, pain on flexion of lumbar spine, and 
muscle spasms on the left side.  The records further reveal 
that the lumbosacral spine and paraspinal muscles were tender 
to palpitation.  

The Board has reviewed the veteran's service and VA medical 
records to determine if they support a finding that the 
veteran's back disability is more than mild in degree.  An 
MRI of the lumbar spine was taken in April 2001, prior to 
service separation.  Results of this MRI revealed a small L5-
S1 disc bulge and central/inferior disc protrusion which did 
not significantly contact the nerve roots.  There was also a 
moderate sized annulus fibrosis tear of the L5-S1 in the 
vertebral disc.  

At the November 2002 VA examination, the veteran indicated 
she was receiving physical therapy and chiropractic treatment 
for her low back pain.  Range of motion was measured to be 90 
degrees flexion and 30 degrees extension.  Lateral flexion 
was 30 degrees bilaterally, and rotation was 30 degrees 
bilaterally.  It was noted that the veteran had full range of 
motion of her entire spine without pain or tenderness.  
Peripheral nerves and deep tendon reflexes were 2+ for upper 
and lower extremities.  

At the January 2008 VA examination, the veteran indicated she 
was seeing a chiropractor routinely but that she had 
discontinued physical therapy since March 2005.  She 
complained of intermittent flare-ups that have continued 
since service separation.  Physical evaluation revealed 
guarding, pain on motion and tenderness.  Gait was antalgic, 
but tenderness and guarding were not severe enough to be 
responsible for the abnormal gait.  There was no evidence of 
abnormal spinal curvature, muscle spasms, muscle atrophy or 
weakness.  Strength was 5/5 in all extremities except right 
hip flexion, right hip extension and right knee extension, 
which were 4/5.  Results of detailed sensory exam were 2+ in 
all tests for the lower extremities.  Reflexes were 2+ or 
normal in all tests.  Range of motion was 90 degrees flexion 
with no pain, 20 degrees extension with pain on motion 
beginning at 20 degrees and ending at 5 degrees, 30 degrees 
lateral flexion with no pain, and 30 degrees lateral rotation 
with no pain.  Lasegue's sign and Waddell's sign were 
negative.  Results of lumbar spine x-rays were negative.  
There was no definite decrease in the height of the vertebral 
bodies and there were no findings of osteophyte formation or 
spondylolisthesis.   The pedicles were observed to be intact.  

The evidence shows that the veteran complains of pain, but 
does not have significant functional loss as a result.  There 
are no objective findings of neurological complications 
despite persistent complaints of numbness and tingling in the 
legs.  The veteran retains full range of motion.  Pain causes 
slight limitation of motion.  While the Board is required to 
consider the effect of her pain when making a rating 
determination, and has done so in this case, the rating 
schedule does not provide a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Based on the 
objective evidence, the Board finds that the veteran's disc 
disease is productive of mild symptoms.  The Board concludes 
that the criteria for a higher rating under DC 5293, in 
effect prior to September 23, 2002, are not met.

Diagnostic Code 5293, effective on and after September 23, 
2002, evaluates intervertebral disc syndrome either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations for chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  See 38 C.F.R. § 4.71a, DC 5293, as amended by 67 
Fed. Reg. 54345-54349 (Aug. 22, 2002).  In 2003, further 
amendments were made for evaluating disabilities of the 
spine, including recodification of DC 5293 as DC 5243.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (to be codified at 38 
C.F.R. § 4.71a, DCs 5235 to 5243).  An omission was then 
corrected by reinserting two missing notes.  See 69 Fed. Reg. 
32,449 (June 10, 2004).  The amendment and correction were 
made effective from September 26, 2003.  A 10 percent 
evaluation is assigned with incapacitating episodes having a 
total duration of at least 1 week but less than 2 weeks 
during the past 12 months; a 20 percent evaluation is 
assigned with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months; a 40 percent evaluation is assigned with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.

An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id. at Note (1).  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.  
When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Id.  Evaluate neurologic disabilities separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Id. at Note (2).  If 
intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id. at Note (3).

Here, the veteran has not indicated that she has experienced 
any incapacitating episodes, and the medical evidence does 
not show that the veteran has ever received bedrest as part 
of a prescriptive course of treatment.  As such, a higher 
rating is not available under the current regulations for 
intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 5293 
(2003), DC 5243 (2007).  The Board turns to other potentially 
applicable diagnostic codes.

The most recent amendment to 38 C.F.R. § 4.71a (i.e., the 
"new" criteria) changed the Diagnostic Codes for spine 
disorders to 5235 to 5243, and spine disorders are now rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The amended rating criteria now define normal range of motion 
for the various spinal segments for VA compensation purposes.  
Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  Id.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Id.  An evaluation of 40 percent is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  Id.  An evaluation of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  Id.  An evaluation of 100 percent requires 
unfavorable ankylosis of the entire spine.  Id.

Service medical records show that, upon evaluation in April 
2001 and May 2001, the veteran was found to have full range 
of motion.  Range of motion testing was subsequently 
performed at the November 2002 and January 2008 VA 
examinations.  As mentioned above, in November 2002, the 
veteran was found to have forward flexion to 90 degrees, 
extension to 30 degrees, lateral flexion to 30 degrees 
bilaterally and lateral rotation to 30 degrees.  In January 
2008, she displayed 90 degrees of forward flexion with no 
pain, 20 degrees of extension with pain on motion beginning 
at 20 degrees and ending at 5 degrees, 30 degrees of lateral 
flexion with no pain, and 30 degrees of lateral rotation with 
no pain.  Based on these results, the veteran retains full 
range of motion.  In addition, when accounting for painful 
motion, the veteran does not meet the criteria for a rating 
in excess of 10 percent.  See 38 C.F.R. § 4.71a, DC 5243 
(2007).

Although an antalgic gait was observed at the January 2008 VA 
examination, it was noted that tenderness and guarding were 
not severe enough to be responsible for such abnormal gait.  
In addition, there is no evidence in the record of an 
abnormal spinal contour.  Accordingly, the Board concludes 
that a higher rating of 20 percent is not warranted.  See 38 
C.F.R. § 4.71a, DC 5243 (2007).  

Before September 26, 2003, limitation of motion of the lumbar 
spine was rated under DC 5292.  See 38 C.F.R. § 4.71a (2002).  
A 10 percent rating was warranted for slight limitation of 
lumbar spine motion.  A 20 percent rating was warranted for 
moderate limitation of motion of the lumbar spine, and a 40 
percent rating was warranted for severe limitation of motion.  
There is no higher rating under this diagnostic code.  Id.

The Board observes that the words "moderate" and "severe" are 
not defined in the VA rating schedule.  Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2007).

Although the criteria under DC 5292 were less defined than 
the current criteria and numerical ranges of motion were not 
provided in the prior rating criteria, guidance can be 
obtained from the amended regulations.  In adopting specific 
ranges of motion to define what is normal, VA stated that the 
ranges of motion were based on the American Medical 
Association Guides to the Evaluation of Permanent Impairment, 
2nd ed., (1984), which is the last edition of the Guides that 
measured range of motion of the spine using a goniometer.  
See supplementary information, 67 Fed. Reg. 56,509 (Sept. 4, 
2002).  In other words, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the 
current ranges of motion to rating spine disabilities under 
the old criteria.

This leads the Board to an identical analysis as that laid 
out above.  For the same reasons, the Board concludes that a 
higher rating for the veteran's lumbar spine disability is 
not warranted under DC 5292.

Furthermore, several other diagnostic codes, from prior 
versions of the regulations, compensate spinal disorders.  
They cover ankylosis, vertebral fracture and disabilities of 
the cervical and thoracic spine.  There is no evidence that 
the veteran has, or ever had, these disabilities.  As such, 
further inquiry into those diagnostic codes is moot.

Finally, the Board finds no evidence of any neurologic 
manifestations so as to warrant a separate evaluation under a 
neurologic diagnostic code.  See 38 C.F.R. § 4.71a, DC 4293, 
Note (2).  As noted above, although the record reflects 
ongoing complaints of numbness and tingling in the legs, 
there have been no objective findings of any neurological 
complications.  Therefore, a separate rating for chronic 
neurologic manifestations is not warranted.

The Board has examined the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's lumbar spine.  See DeLuca v. Brown, supra.  
However, the Board notes that the criteria under the General 
Rating Formula for Diseases and Injuries of the Spine and 
under the prior and current diagnostic codes for 
Intervertebral Disc Syndrome are meant to encompass and take 
into account the presence of pain, stiffness, or aching, 
which are generally present when there is a disability of the 
spine.  As already discussed above, the veteran does not have 
painful motion of such a degree that she would be entitled to 
a higher rating under the prior or the current version of the 
limitation of lumbar motion diagnostic code.  See 38 C.F.R. § 
4.71a, DC 5292 (2003), DC 5243 (2007).  Thus, any functional 
impairment due to DeLuca considerations has already been 
considered in the general criteria.  Accordingly, the veteran 
is not entitled to a disability rating in excess of 10 
percent under the general criteria since the date of her 
service connection claim.

In light of the Board's conclusion that the criteria for an 
initial rating in excess of 10 percent have not been met, the 
rule of Fenderson, supra, is not for application.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a higher initial 
rating for degenerative disc disease of the lumbar spine.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert, 1 Vet. App. at 53.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
arthritis of the right knee is denied.

Entitlement to an initial rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


